Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10401675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment and Arguments
The amendment filed 01/14/2021 has been entered. Claim 18 is amended. Claims 1-18 are currently pending in this application.
Applicant’s arguments, see Pages 8-14, filed 01/14/2021 with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "…Referring to the nature of Park and the problems being addressed therein, Park in paragraph [0001] states, "The present invention relates to a polarizing film capable of reducing stress that may occur during folding or bending and preventing a black-out phenomenon, and a flexible display device having the same." Problems addressed and further discussed in paragraph [0007], "when the polarizing film 40 is attached to the upper surface of the display panel 10, the polarizing film is formed by the force in the direction of bending of the display panel 10 and the force in the stress direction of the polarizing film 40. Due to the concentration of stress on 40), there is a problem that a crack may occur in the device of the display panel 10 and the polarizing film 40. Park remedies as described in paragraphs these deficiencies by stacking layers 200a, 200b, and 300 right on top of each other with surfaces touching. Paragraph [0027] states, "The retardation film 200 includes a λ/2 retardation film 200b having one surface located on the other surface of the polarizer 300 and a λ/4 phase difference film 200a located on the other surface of the λ/2 retardation film 200b. Include stress that may occur during folding or 
the principle of operation of Parker is “To achieve the above object, the polarizing film according to the present invention has a bending axis which is bent along an axis in either direction, and also includes a polarizer and a retardation film. The polarizer has a light absorption axis having an angle range of 90˚ with respect to the flexural axis (BL in Fig. 2b-2c and 4b) and linearly polarizes external light incident from the outside. The retardation film is located on one side of the polarizer and transmits the transmission speed of external light incident through the polarizer with a delay. The retardation film has a slow axis having a certain angle with respect to the light absorption side… According to the polarizing film and the flexible display device having the polarizing film of the present invention, the stress due to the folding direction or the bending direction can be reduced by adjusting the light absorption axis of the polarizer, so that the effect of preventing cracks can be obtained.” instead of “stacking layers 200a, 200b, and 300 right on top of each other with surfaces touching”. The purpose of Fig. 2a, 3, 4a and 5 of Park is to provide a schematically stack up structure for a polarizing film or a flexible display device having the polarizing film before describing the invention or the principle of operation of Park, which is the details of angle settings among the light absorption axis of the polarizer and the slow axis of the retardation film with respect to the bend/flexural axis for the purpose of reducing stress. The Fig. 2b and 4b of Park explicitly teaches how to set the angles among the light absorption axis of the polarizer and the slow axis of the retardation film with respect to the bend/flexural axis for the purpose of reducing stress, and the Fig. 6 of Park is a graph showing the effect that the force is dispersed according to the angular range with respect to the light absorption axis of the polarizer of the polarizing film according to the embodiments of the present invention.  At the end portion of Park, as stated in the Page 9, paragraph 5 and Page 10, Paragraph 2 of Park, Park concludes that “As described above, in the polarizing film according to the embodiments of the present invention, since the stress due to the warping of the polarizing film is dispersed by the light absorption axis of the polarizer, the effect of preventing cracking 
Second, Park does not teach away from adding any adhesive layer between two the retardation layers or between one retardation layer and the linear polarizer. Nothing in the specification of Park is taught to limit the adding of any layer into the polarizing film POL1 in Fig. 2a and 3 for the reason of light transmission or stress. Especially, the embodiment of Fig. 4a and 5 of Park explicitly adds a layer of optical film 400 into the polarizing film including 200a, 200b and 300 and forms the polarizing film POL2. Nothing in the description of Park states that “stacking layers 200a, 200b, and 300 right on top of each other with surfaces touching” or “aligns the wavelength layers and polarized surface to surface contact for the reason of light transmission between layers”. Even the page 6, paragraph 3 of Park states that “The retardation film 200 includes a λ/2 retardation film 200b having one surface located on the other surface of the polarizer 300 and a λ/4 phase difference film 200a located on the other surface of the λ/2 retardation film 200b”, Park does not request that the λ/2 retardation film 200b must have one surface directly on or contacting the other surface of the polarizer 300 and the λ/4 phase difference film 200a must have one surface directly on or contacting the other surface of the λ/2 retardation film 200b for reducing the stress and/or preventing cracks. Even the Fig. 2a and 3-5 of Park show that the layers 200a, 200b, and 300 are stacked one by one, Park explicitly point out in page 4, Paragraph 5 and page 5, paragraph 1 of Park, which is the drawing description, that “a detailed description of known functions and configurations incorporated herein will be omitted when it may make the subject matter of the present invention rather unclear” and the figures are schematically drawings. 
Third, Per MPEP 2144 IV: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."). In this case, Okamoto and Ushino does not need to discuss the identical problems or solutions offered by Park to add the adhesion layers to the system of Park. As stated in the rejection of claim 1 below, Parker et al. already teaches the polarizing structure comprises a λ/4 phase retardation layer, a linear polarizer and a λ/2 phase retardation layer. Parker et al. does not teach that a first adhesive structure disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 ˚C; and a second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer, the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C. Okamoto et al. teaches that (Fig. 1-4, [0059, 0187]) a second adhesive structure (a in Fig. 1-4, [0032, 0060, 0071]) disposed between the λ/2 phase retardation layer (the ½ wavelength plate of optical film 3 in Fig. 1-4, [0187, 0059]) and a polarizer (1 in Fig. 1B, [0059]), the second adhesive structure (a in Fig. 1-4, [0032, 0060, 0071]) being an adhesive layer with a glass transition temperature that is greater than or equal to -55 ˚C and less than or equal to 25 ˚C ([0071]). It would have been obvious to one of ordinary 
Applicant’s arguments, see Pages 14-15, filed 01/14/2021 with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 103 have been considered but are moot. Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR1020160055431A, in IDS submitted 08/27/2019) in view of Okamoto et al. (US 2019/0106599) and Ushino et al. (US 2007/0127130).
Regarding claim 1, Parker et al. teaches a flexible display apparatus (Fig. 2a-3, Page 2-7 of English translation of KR1020160055431A) comprising: 
a display panel (100 in Fig. 3, Page 7, Para 2); and
a polarizing structure (POL1 in Fig. 3, Page 5-7) disposed on the display panel (100 in Fig. 3, Page 7, Para 2),
wherein the polarizing structure (POL1 in Fig. 3, Page 5-7) comprises: 
a λ/4 phase retardation layer (the λ/4 retardation film 200a in Fig. 2a and 3, Page 6, Para 3-5); 
a linear polarizer (300 in Fig. 2a and 3, Page 6, Para 2 and 5, Page 5, Para 5) disposed on the λ/4 phase retardation layer (the λ/4 retardation film 200a in Fig. 2a and 3, Page 6, Para 3-5); 
a λ/2 phase retardation layer (the λ/2 retardation film 200b in Fig. 2a and 3, Page 6, Para 3-5) disposed between (Fig. 3) the λ/4 phase retardation layer (the λ/4 retardation film 200a in Fig. 2a and 3, Page 6, Para 3-5) and the linear polarizer (300 in Fig. 2a and 3, Page 6, Para 2 and 5, Page 5, Para 5).
Parker et al. does not teach that a first adhesive structure disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 ˚C; and a second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer, the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C.
Okamoto et al. teaches that (Fig. 1-4, [0059, 0187]) a second adhesive structure (a in Fig. 1-4, [0032, 0060, 0071]) disposed between the λ/2 phase retardation layer (the ½ wavelength plate of optical film 3 in Fig. 1-4, [0187, 0059]) and a polarizer (1 in Fig. 1B, [0059]), the second adhesive structure (a in Fig. 1-4, [0032, 0060, 0071]) being an adhesive layer with a glass transition temperature 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a second adhesive structure disposed between the λ/2 phase retardation layer and a polarizer, the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -55 ˚C and less than or equal to 25 ˚C as taught Okamoto et al. by for the system of Parker et al. to recognize and try that a second adhesive structure disposed between the λ/2 phase retardation layer and the linear polarizer of the system of Parker et al., the second adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C since this would help to provide a laminated structure including optical films and polarizing film, and with excellent properties, improvements in adhesion water resistance and high adhesion (Okamoto et al., [0048-0051], MPEP 2144. 05).
Ushino et al. teaches that (Fig. 2, Abs, [0015-0018, 0199, 0204, 0225, 0231-0249, 0272, 0319, 0336, 0341, 0347, 0352], the retardation films, and the retardation film and the glass substrate are lamination-fixed respectively with different adhesives which are selected from an adhesive (A) having a glass transition temperature of not higher than 0° C. and an adhesive (B) having a glass transition temperature of not lower than 40° C., a difference in glass transition temperature between the adhesive (A) and the adhesive (B) is 60° C; the two retardation films are laminated on each other with the adhesive XVL-90 used as the adhesive (B) in examples 7-10) a first adhesive structure (the adhesive layer between the two retardation films, which can be the adhesive (B), in Fig. 2, Abs, [0015-0018, 0199, 0204, 0225, 0244, 0249, 0272, 0319, 0336, 0341, 0347, 0352], a glass transition temperature of the adhesive (B) needs to be not lower than 40 ˚C, the two retardation films are laminated on each other with the adhesive XVL-90 used as the adhesive (B) in examples 7-10) disposed between a λ/4 phase 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a first adhesive structure disposed between a λ/4 phase retardation layer and a λ/2 phase retardation layer, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C as taught Ushino et al. by for the system of Parker et al. in view of Okamoto et al. to recognize and try that a first adhesive structure disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer of the system of Parker et al. in view of Okamoto et al, the first adhesive structure being an adhesive layer with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 ˚C since this would help that the laminated structure of the retardation films is hardly influenced by the usage environment or the production environment and has excellent long-term reliability (Ushino et al., [0249], MPEP 2144. 05).

Regarding claim 2, Park et al. does not teach that a thickness of the first adhesive structure is greater than or equal to 0.1 μm and less than or equal to 5 μm.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a thickness of the first adhesive structure is greater than or equal to 1 μm and less than or equal to 100 μm as taught by Ushino et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. to recognize and try that a thickness of the first adhesive structure is greater than or equal to 0.1 μm and less than or equal to 5 μm this would help that the laminated structure of the retardation films is hardly influenced by the usage environment or the production environment and has excellent long-term reliability (Ushino et al., [0249], MPEP 2144. 05).

Regarding claim 9, Park et al. also teaches that in a plan view (Fig. 2b-2c), an angle (θ2 in Fig. 2b, Page 6, Para 4) between an absorption axis or a transmission axis of the linear polarizer (axis a in Fig. 2b, Page 6, Para 1-2) and a first optical axis of the λ/4 phase retardation layer (axis b2 in Fig. 2b, Page 6, Para 4) is 45 degrees ±30 degrees (Page 6, Para 4, θ2 is about 75 degrees between axis b2 and axis a in Fig. 2b, MPEP 2131.03. I). 

Regarding claim 10, Park et al. also teaches that in a plan view viewed (Fig. 2b-2c), an angle (θ2 in Fig. 2b, Page 6, Para 4) between an absorption axis or a transmission axis of the linear polarizer (axis a in Fig. 2b, Page 6, Para 1-2) and a first optical axis of the λ/4 phase retardation layer (axis b2 in Fig. 2b, 

Regarding claim 11, Park et al. also teaches that in a plan view (Fig. 2b-2c), an angle (angle between b1 and b2 which is (θ2- θ1) in Fig. 2b, Page 6, Para 4) between a first optical axis of the λ/4 phase retardation layer  (axis b2 in Fig. 2b, Page 6, Para 4) and a second optical axis of the λ/2 phase retardation layer (axis b1 in Fig. 2b, Page 6, Para 4) is 60 degrees ±30 degrees (Page 6, Para 4, θ2- θ1 is about 60 degrees between axis b1 and axis b2 in Fig. 2b, MPEP 2131.03 I.). As stated in the rejection of claim 1 above, Park et al. in view of Kei (JP2014071380A) and Inui et al. already teaches that the phase retardation layer is the liquid crystal coating layer.

Regarding claim 13, Park et al. also teaches that in a first mode (Fig. 1b, Fig. 2c), the display panel (100 in Fig. 3, Page 7, Para 2) and the polarizing structure (POL1 in Fig. 3, Page 5-7) are bent with respect to a bending axis (BL in Fig. 1b and Fig. 2b-2c) such that the polarizing structure (POL1 in Fig. 3, Page 5-7) is disposed closer (Fig. 1b) to the bending axis (BL in Fig. 1b and Fig. 2b-2c) than the display panel (100 in Fig. 3, Page 7, Para 2); and in a second mode (Fig. 3, Fig. 1a), the display panel (100 in Fig. 3, Page 7, Para 2) and the polarizing structure (POL1 in Fig. 3, Page 5-7) are unfolded (Fig. 3, Fig. 1a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al. and Ushino et al. as applied to claim 1 above, and further in view of Yu et al. (US 2015/0315431, in IDS submitted 08/27/2019) and Toyama et al. (US 2009/0027596, in IDS submitted 08/27/2019).
Re claim 3, Park et al. does not teach that the first adhesive structure comprises an ultraviolet curable adhesive; and the second adhesive structure comprises a pressure sensitive adhesive.
Yu et al. also teaches that ([0076, 0070, 0072]) a first adhesive structure (120 or 140 in Fig. 1, [0068, 0009, 0064, 0066]) having a glass transition of 50 ° C to 150 ° C ([0043-0046, 0009, 0011]) comprises an ultraviolet curable adhesive ([0076]).
Toyama et al. also teaches that a second adhesive structure (10 or 10’ in Fig. 5, [0172, 0175, 0062, 0057-0065]) having a glass transition of -70 ° C to -10 ° C ([0062]) comprises a pressure sensitive adhesive ([0062]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a first adhesive structure having a glass transition of 50 ° C to 150 ° C comprises an ultraviolet curable adhesive as taught by Yu et al. and employ that a second adhesive structure having a glass transition of -70 ° C to -10 ° C comprises a pressure sensitive adhesive as taught by Toyama et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. such that the first adhesive structure of the system of Park et al. in view of Okamoto et al. and Ushino et al. comprises an ultraviolet curable adhesive; and the second adhesive structure of the system of Park et al. in view of Okamoto et al. and Ushino et al. comprises a pressure sensitive adhesive since this would help to provide a polarizing plate exhibiting good adhesion, durability, and adhesion after immersion in water (Yu et al., [0006, 0066]), and it help to provide a polarizing plate with a pressure-sensitive adhesive layer having strong adhesiveness and being excellent in peelability (Toyama et al., [0062]).

Claims 4-5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al. and Ushino et al. as applied to claim 1 above, and further in view of Choi et al. (US 2015/0064367, in IDS submitted 08/27/2019)
Regarding claim 4, Park et al. does not teach that the λ/4 phase retardation layer is a liquid crystal coating layer. 
Choi et al. teaches that (Fig. 6, [0011, 0017, 0080-0091]) the λ/4 phase retardation layer (420 in Fig. 6, [0011, 0017, 0080-0091]) is a liquid crystal coating layer (Fig. 6, [0011, 0017, 0080-0091]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the λ/4 phase retardation layer is a liquid crystal coating layer as taught by Choi et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to fold the foldable display device at a smaller curvature radius (Choi et al., [0009, 0107]).

Regarding claim 5, Park et al. does not teach that a thickness of the λ/4 phase retardation layer is greater than or equal to 0.5 μm and less than or equal to 5 μm. 
Choi et al. teaches that (Fig. 6, [0011, 0017, 0080-0091]) a thickness of the λ/4 phase retardation layer (420 in Fig. 6, [0011, 0017, 0080-0091, 0094]) is greater than or equal to 0.5 μm and less than or equal to 5 μm ([0094]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a thickness of the λ/4 phase retardation layer is greater than or equal to 0.5 μm and less than or equal to 5 μm as taught by Choi et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to provide a λ/4 phase retardation layer and fold the foldable display device at a smaller curvature radius (Choi et al., [0009, 0107, 0094]).

Regarding claim 17, Park et al. does not teach that a touch sensing structure disposed on the display panel, wherein the touch sensing structure is disposed on an upper surface or a lower surface of the polarizing structure.
Choi et al. teaches that (Fig. 1-3, [0029, 0055-0056]) a touch sensing structure (300 in Fig. 3, [0056, 0059]) disposed on the display panel (200 in Fig. 3, [0056]), wherein the touch sensing structure (300 in Fig. 3, [0056]) is disposed on an upper surface or a lower surface of the polarizing structure (lower surface of 400 in Fig. 3 and 6, [0075, 0059]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a touch sensing structure disposed on the display panel, wherein the touch sensing structure is disposed on an upper surface or a lower surface of the polarizing structure as taught by Choi et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to provide the display device with a touch screen/function (Choi et al., [0016]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al. and Ushino et al. as applied to claim 1 above, and further in view of Tago et al. (US 2005/0264735, in IDS submitted 08/27/2019), Kei (JP2015040904A, in IDS submitted 08/27/2019) and Yu et al. (US 2015/0315431, in IDS submitted 08/27/2019).
Regarding claim 6, Park et al. does not teach that a first optical compensation layer disposed between the display panel and the λ/4 phase retardation layer; and a third adhesive structure disposed between the first optical compensation layer and the λ/4 phase retardation layer, wherein the third adhesive structure is: a pressure sensitive adhesive layer with a glass transition temperature that is greater than or equal to −35°C and less than or equal to 0°C, or an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a first optical compensation layer disposed between the display panel and the λ/4 phase retardation layer as taught by Tago et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to improve viewing angle characteristics and reduce cost (Tago et al., [0031, 0087]).
Park et al. in view of Okamoto et al., Ushino et al. and Tago et al. does not teach that a third adhesive structure disposed between the first optical compensation layer and the λ/4 phase retardation layer, wherein the third adhesive structure is: a pressure sensitive adhesive layer with a glass transition temperature that is greater than or equal to −35°C and less than or equal to 0°C, or an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C.
Kei (JP2015040904A) teaches that an adhesive structure (20 in Fig. 1, abs, [0032, 0055]) disposed between a first optical compensation layer (C-plate 9 in Fig. 1, abs, [0032, 0055]) and a λ/4 phase retardation layer (18 in Fig. 1, abs, [0032, 0055]), and the adhesive structure (20 in Fig. 1, abs, [0032, 0055]) is adhered to (Fig. 1) the λ/4 phase retardation layer (18 in Fig. 1, abs, [0032, 0055]).
Yu et al. teaches that an adhesive structure (140 or 120 in Fig. 1, [0068, 0009, 0064, 0066]) adhered to a λ/4 phase retardation layer (130 or 150 in Fig. 1, [0070, 0072]) is an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C ([0068, 0009, 0066]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an adhesive structure disposed between a first optical compensation layer and a λ/4 phase retardation layer, and the adhesive structure is adhered to the λ/4 .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al., Ushino et al., Tago et al., Kei (JP2015040904A) and Yu et al. as applied to claim 6 above, and further in view of Martin (US 2008/0297898, in IDS submitted 08/27/2019) and Kei (JP2015040905A, in IDS submitted 08/27/2019).
Regarding claim 7, Park et al. does not teach that a second optical compensation layer disposed between the λ/4 phase retardation layer and the λ/2 phase retardation layer; and a fourth adhesive structure disposed between the second optical compensation layer and the λ/2 phase retardation layer, wherein the fourth adhesive structure is an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C.
Martin teaches that a second optical compensation layer (156 in Fig. 9, [0088]) disposed between the λ/4 phase retardation layer (158 in Fig. 9, [0088]) and the λ/2 phase retardation layer (154 in Fig. 9, [0088]).

Kei (JP2015040905A) teaches that an adhesive structure (20 in Fig. 1, abs, [0031, 0032, 0045]) disposed between an optical compensation layer (C plate 9 in Fig. 1, abs, [0032, 0045]) and a λ/2 phase retardation layer (19 in Fig. 1, abs, [0032, 0045]), and the adhesive structure (20 in Fig. 1, abs, [0031, 0032, 0045]) is adhered to (Fig. 1) the λ/2 phase retardation layer (19 in Fig. 1, abs, [0032, 0045]).
Yu et al. teaches that an adhesive structure (140 or 120 in Fig. 1, [0068, 0009, 0064, 0066]) adhered to a λ/2 phase retardation layer (130 or 150 in Fig. 1, [0070, 0072]) is an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C ([0068, 0009, 0066]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an adhesive structure disposed between an optical compensation layer and a λ/2 phase retardation layer and the adhesive structure is adhered to the λ/2 phase retardation layer as taught by Kei (JP2015040905A), and employ that an adhesive structure adhered to a λ/2 phase retardation layer is an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C as taught by Yu et al. for the system of Park et al. in view of Okamoto et al., Ushino et al., Tago et al., Kei (JP2015040904A), Yu et al. and Martin such that a fourth adhesive structure disposed between the second optical compensation layer and the λ/2 phase retardation layer, wherein the fourth adhesive structure is an adhesive layer with a glass transition temperature that is greater than or equal to 40°C and less than or equal to 150°C since this would help to bond the optical compensation layer with the λ/2 phase retardation layer (Kei (JP2015040905A), 

Regarding claim 8, Park et al. does not teach that each of the first optical compensation layer and the second optical compensation layer is a positive C-plate or a negative C-plate.
Tago et al. teaches that the first optical compensation layer (C-plate CP2 in Fig. 1, [0086]) is a negative C-plate ([0086]).
Martin teaches that each of a first optical compensation layer (160 in Fig. 9, [0088]) and a second optical compensation layer (156 in Fig. 9, [0088]) is a C-plate ([0088]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the first optical compensation layer is a negative C-plate as taught by Tago et al. and employ that each of a first optical compensation layer and a second optical compensation layer is a C-plate as taught by Martin for the system of Park et al. in view of Okamoto et al., Ushino et al., Tago et al., Kei (JP2015040904A), Yu et al., Martin and Kei (JP2015040905A) such that each of the first optical compensation layer and the second optical compensation layer is a positive C-plate or a negative C-plate since this would help to improve viewing angle characteristics and reduce cost (Tago et al., [0031, 0087]), and provide wide-angle viewing of the displayed image (Martin, [0090]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al., Ushino et al., Tago et al., Kei (JP2015040904A), Yu et al., Martin and Kei (JP2015040905A) as applied to claim 7 above, and further in view of Kei (JP2014071380A, in IDS submitted 08/27/2019) and Satake et al. (US 2014/0037843, in IDS submitted 08/27/2019)
Regarding claim 12, Park et al. does not teach that the λ/4 phase retardation layer is a nematic liquid crystal coating layer; and the λ/2 phase retardation layer is a discotic liquid crystal coating layer.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the λ/4 phase retardation layer is a nematic liquid crystal coating layer as taught by Kei (JP2014071380A) for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to provide a polarizing structure with bonded retardation layers while it is possible to simplify the structure, further reduce the overall shape, and ensure sufficient flexibility (Kei (JP2014071380A), [0046]).
Satake et al. teaches that the λ/2 phase retardation layer ([0083, 0022, 0070, 0075, 0088]) is a discotic liquid crystal coating layer ([0083, 0079]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the λ/2 phase retardation layer is a discotic liquid crystal coating layer as taught by Satake et al. for the system of Park et al. in view of Okamoto et al., Ushino et al. and Kei (JP2014071380A) since this would help to achieve a wide visual angle for good visual recognition (Satake et al., [0083]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al. and Ushino et al. as applied to claim 1 above, and further in view of Lee et al. (US 2015/0049281, in IDS submitted 08/27/2019).
Regarding claim 14, Park et al. does not teach that in a third mode, the display panel and the polarizing structure are bent with respect to a bending axis such that the display panel is disposed closer to the bending axis than the polarizing structure; and in a fourth mode, the display panel and the polarizing structure are unfolded.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that in a third mode, the display panel and the polarizing structure are bent with respect to a bending axis such that the display panel is disposed closer to the bending axis than the polarizing structure; and in a fourth mode, the display panel and the polarizing structure are unfolded as taught by Lee et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to provide a display device (e.g., a flexible display device) with optimized image visibility and/or a minimized thickness (Lee et al., [0004]).

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Okamoto et al. and Ushino et al. as applied to claim 1 above, and further in view of Kwon et al. (US 2017/0315399, in IDS submitted 08/27/2019).
Regarding claim 15, Park et al. teaches that the flexible display apparatus (Fig. 2a-3, Page 2-7) comprising a bending area (Fig. 1b and 2c) and a non-bending area (Fig. 1b and 2c). Park et al. does not explicitly point out that the bending area is bent from one side of the non-bending area.
Kwon et al. teaches that (Fig. 1A, [0031-0032]) any part of the flexible display can be curved upward (positive direction in Z axis in Fig. 1A) or downward (negative direction in Z axis in Fig. 1A) 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that any part of the flexible display can be curved upward or downward relative to the XY plane, and the bending area is bent from one side of the non-bending area as taught by Kwon et al. for the system of Park et al. in view of Okamoto et al. and Ushino et al. since this would help to provide a novel flexible display with enhanced flexibility (Kwon et al., [0008]).

Regarding claim 16, Park et al. also teaches that (Table 1, Fig. 1-2, Fig. 2a-3) a radius of curvature of the bending area is greater than 0 mm and less than or equal to 5 mm (Table 1, Page 9, Para 3-5, MPEP 2131.03 I.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0064367, in IDS submitted 08/27/2019) in view of Okamoto et al. (US 2019/0106599).
Regarding claim 18, Choi et al. teaches a flexible display apparatus (Fig. 1-5 and Fig. 17, [0051-0072, 0133-0136]) comprising: 
a display panel (200 in Fig. 3, Fig. 1-2, [0058, 0051-0056]) comprising a bending area (Fig. 2-3,  [0051, 0054-0055]) that is transformable into a bent shape (Fig. 2-3,  [0051, 0054-0055]) or has a bent shape with respect to a bending axis extending in one direction (Fig. 2); and 
a polarizing structure (400 in Fig. 3 and Fig. 17, [0056, 0133-0136]) disposed on the display panel (200 in Fig. 3, Fig. 1-2, [0058, 0051-0056]), 
wherein the polarizing structure (400 in Fig. 3 and Fig. 17, [0056, 0133-0136]) comprises: 
a first phase retardation layer (490 in Fig. 17, [0134-0136]) including a liquid crystal coating layer ([0135, 0080-0088], the second retardation coating layer 490 may be formed using the same method for 
a second phase retardation layer (420 in Fig. 17, [0134-0136, 0080-0091]) including a liquid crystal coating layer ([0080-0088], a method of forming the retardation coating layer 420 includes using a reactive liquid crystal monomer or a photo-reactive polymer such as a liquid crystal polymer);
wherein the second phase retardation layer (420 in Fig. 17, [0134-0136, 0080-0091]) is disposed on (Fig. 17) the first phase retardation layer (490 in Fig. 17, [0134-0136]).
wherein the first (490 in Fig. 17, [0134-0136]) and second (420 in Fig. 17, [0134-0136, 0080-0091]) phase retardation layers are a λ/4 phase retardation layer ([0135]) and  λ/2 phase retardation layer ([0135], examiner notes: the claim limitation “the first and second phase retardation layers are a λ/4 phase retardation layer and  λ/2 phase retardation layer” is not examined as “the first phase retardation layer is a λ/4 phase retardation layer and the second phase retardation layer is λ/2 phase retardation layer).
Choi et al. does not teach that a first adhesive structure with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 ˚C; and a second adhesive structure with a glass transition temperature that is greater than or equal to -35 ˚C and less than or equal to 0 ˚C; wherein one of the first adhesive structure and the second adhesive structure is disposed directly on an upper portion of the first phase retardation layer, and another of the first adhesive structure and the second adhesive structure is disposed directly on an lower portion of the first phase retardation layer, and the second phase retardation layer is disposed on the adhesive structure that is disposed on the upper portion of the first phase retardation layer.
Okamoto et al. teaches that (Fig. 1A-1B) a first adhesive structure (b in Fig. 1A-1B, [0034, 0072]) with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 180 ˚C 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a first adhesive structure with a glass transition temperature that is greater than 40 ˚C and less than or equal to 180 ˚C; and a second adhesive structure with a glass transition temperature that is greater than or equal to -55 ˚C and less than or equal to 25 ˚C; wherein one of the first adhesive structure and the second adhesive structure is disposed directly on an upper portion of a first phase retardation layer, and another of the first adhesive structure and the second adhesive structure is disposed directly on an lower portion of the first phase retardation layer, and the second phase retardation layer is disposed on the adhesive structure that is disposed on the upper portion of the first phase retardation layer as taught Okamoto et al. by for the system of Choi et al. to recognize and try that a first adhesive structure with a glass transition temperature that is greater than or equal to 40 ˚C and less than or equal to 150 ˚C; and a second adhesive structure with a glass MPEP 2144. 05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871